Title: To Thomas Jefferson from George Washington, 27 November 1788
From: Washington, George
To: Jefferson, Thomas



Dear Sir
Mount Vernon November 27th. 1788

Notwithstanding I had the pleasure to write to you somewhat largely on the 31st. day of Augt. last, I would not dispense with transmitting a line by so good an occasion, as that which is now offered to me by the departure of Mr. Gouveneur Morris for France. And the rather was I induced to this because I did not know whether you might have been much acquainted with that Gentleman, and because (in that case) I could wish to be the medium for bringing such an acquaintance more fully to effect. You will find full of affability, good nature, vivacity and talents. As you will also find in him a deportment calculated to do credit to the national character, I cannot hesitate to believe that you will be desirous of having opportunities of being useful to him. Referring you to him for the state of affairs in America, I will add no more, except the most sincere protestations of being with very great esteem and regard Dear Sir yours &c.

 Go. Washington

